TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00678-CV



                                      In re Richard Scheller


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION



               On December 2, 2009, relator Richard Scheller filed his petition for writ of

mandamus and motion for temporary relief. See Tex. R. App. P. 52.8, 52.10. On December 10, we

issued an order staying the trial court’s order pending our resolution of Scheller’s petition, allowing

the real party in interest until December 22 to file a response. Having reviewed the petition,

response, and record, we dissolve our stay and deny the petition for writ of mandamus.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Waldrop

Filed: December 23, 2009